Perlin, J. On September 1, 1958, Howard D. Jones, who was a First Lieutenant in the Illinois National Guard, was killed while on a flight from Luke Air Force Base, Arizona via El Toro Marine Base, California to his home-base in Springfield, Illinois. The parties have stipulated that he was “killed in the line of duty”, and while performing his duty as an officer of the 170th Fighter Interceptor Squadron of the Illinois National Guard under orders of his commanding officer. Claimants in this proceeding are Rosemary P. Jones, the widow of Howard Jones; Mary Margaret Jones, 17 months old at the time of the accident; and, Timothy Daniel Jones, 3 months old at the time of the accident, both minor children and dependents of Howard D. Jones. Said claimants seek recovery under Chap. 129, Sec. 220.53,1957 Ill. Rev. Stats., which provides as follows: “When officers, warrant officers or enlisted personnel of the Illinois National Guard or Illinois Naval Militia are injured, wounded or killed while performing duty in pursuance of orders from the Commander-in-Chief, said personnel, or their heirs or dependents, shall have a claim against the State for financial help or assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may demand.” The parties have stipulated that from January 1, 1957 through August 9, 1957, Howard Jones, while on active duty with the United States Air Force, received a total monthly rate of pay of $627.48. During the period of August 9, 1957 to January 8, 1958, he was a student in Parks College, and was unemployed during that period. From January 8, 1958 to September 1, 1958 he earned $1,280.59 for 54 days active duty as a member of the Illinois National Guard. The parties have further stipulated that Rosemary P. Jones was paid $3,000.00, representing gratuity pay for six months from the United States Air Force. She receives monthly from the United States Veteran’s Administration, as Dependency and Indemnity Compensation, the sum of $158.00 for herself and her two minor children, and a payment of Old Age and Survivor’s Insurance of $100.00 monthly for herself and her two minor children. Under the policy of the Court of Claims enunciated in Ward vs. State of Illinois, No. 4897, this Court will allow, in addition to benefits being received from the Federal Government and other sources, a recovery equivalent to the maximum amount prescribed by the Illinois Workmen’s Compensation Act in effect at the time the accident occurred. According to the provisions of the Workmen’s Compensation Act, Ill. Rev. Stats., Chap. 48, Sec. 138.7 (1957), the maximum death benefits allowable to a widow and two minor children on September 1, 1958 were $12,000.00. It is the opinion of this Court, therefore, that claimants shall be awarded the sum of $12,000.00.